Case: 13-3031    Document: 5     Page: 1     Filed: 12/21/2012




          NOTE: This order is nonprecedential.

   Wniteb ~tate5 qcourt of ~peaI5
       for tbe jfeberaI qcirtuit

                 NOEL E. SHAMOON,
                    Petitioner,

                      v.
           DEPARTMENT OF THE ARMY,
                  Respondent.


                         2013-3031


   Petition for review of the Merit Systems Protection
Board in case no. SF0752120481-I-1.


                      ON MOTION


                       ORDER
   Noel E. Shamoon moves to withdraw his petition.

   Upon consideration thereof,

   IT Is ORDERED THAT:

    (1) The motion is granted and the petition is dis-
missed.

   (2) Each side shall bear its own costs.
Case: 13-3031   Document: 5     Page: 2   Filed: 12/21/2012




NOEL SHAMOON V. ARMY                                    2



                              FOR THE COURT


                              /s/ Jan Horbaly
                              Jan Horbaly
                              Clerk

s26
Issued As A Mandate:   _DEC 2 1 2012